DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 7 is objected to because of the following informalities:  claim 7 includes the limitation “the test phase” without antecedent basis in claim 1.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 5, 8, 11, 15, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mutlu et al; (Publication number: US 9, 224, 309 B2), hereafter Mutlu, in view of AIMONE et al; (Publication number: US 2016/0077547 A1), hereafter AIMONE.

Regarding claim 1:
	Mutlu discloses a computer-implemented method (Mutlu ABSTRACT; Figure 6) comprising: 
 	monitoring biometric data of a user during an educational training session, the biometric data including electroencephalogram (EEG) data (Mutlu Col 3 lines 53 – 60); 

 	adapting the training session based on values of the at least one metric, with the adapting being selected on a learning performance prediction based on the at least one cognitive mental state metric (Mutlu Col 6 lines 15 – 35; video and audio presentation modified to implement the API points 58)
	Mutlu does not disclose the educational training session is a virtual reality or augmented reality training session. 
	However, AIMONE discloses a system and method for enhanced training using virtual reality environment and bio-signal data. More specifically, AIMONE discloses a training system 100 which includes a wearable device 105 presenting a virtual reality training session which is viewable to a wearer (Aimone one Figure 1 and [0103 – 0104] related to customer service training). 
	It would have been obvious to modify Mutlu such that the educational training session is a virtual reality or augmented reality training session, as claimed. Those skilled in the art would appreciate the ability to provide a more immersive training experience, thereby enhance the learning experience for the user.

Regarding claim 5:
	Mutlu (in view of AIMONE) discloses the computer implemented method of claim 1 wherein the adapting is triggered based on at least one threshold value of the at least 

Regarding claim 8:
	Mutlu (in view of AIMONE) discloses the computer implemented method of claim 1, wherein the adapting is selected to maintain the at least one cognitive mental state within a range of values (Mutlu Col 6 lines 15 – 35 and Figure 5 – API intervention is performed to maintain engagement above the dynamic threshold).

Regarding claim 11:
	Claim 11 is similarly for those reasons discussed above in claim 1.
Regarding claim 15:
	Claim 15 is similarly rejected for those reasons discussed above in claim 5.
Regarding claim 18:
	Claim 18 is similarly rejected for those reasons discussed above in claim 8.

Claim 2 – 4, 10, 12, 13, 14, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mutlu et al; (Publication number: US 9, 224, 309 B2), hereafter Mutlu, in view of AIMONE et al; (Publication number: US 2016/0077547 A1), hereafter AIMONE, in view of Hibbs et al; (Publication number: US 10, 068, 490 B2), hereafter Hibbs.

Regarding claim 2:
	Mutlu (in view of AIMONE) does not disclose the computer implemented method of claim 1 wherein the biometric data further comprises at least one of a heart rate, eye tracking data, and motion tracking data.
	However, Hibbs discloses measuring physiological data and determining a cognitive state (Hibbs Figure 2 210). The physiological data includes eye tracking and electrocardiography (Hibbs Col 7 lines 10 – 20).
	It would have been obvious to further modify Mutlu (in view of AIMONE) wherein the biometric data further comprises at least one of a heart rate, eye tracking data, and motion tracking data, as claimed. Those skilled in the art would appreciate the ability to modify presentation of the learning material, thereby aiding the student.


Regarding claim 3:
	Mutlu (in view of AIMONE) does not disclose the computer implemented method of claim 1, wherein the at least one metric comprises a cognitive load.
	However, Hibbs discloses measuring physiological data and determining a cognitive state (Hibbs Figure 2 210). The Cognitive state can include a cognitive load, engagement, or fatigue (Hibbs Col 3 lines 36 – 40).
	It would have been obvious to further modify Mutlu (in view of AIMONE) wherein the at least one metric comprises a cognitive load, as claimed. Those skilled in the art would appreciate the ability to modify presentation of the learning material, thereby aiding the student.

Regarding claim 4:
	Mutlu (in view of AIMONE) does not disclose the computer implemented method of claim 1, wherein the at least one metric further comprises at least one of an anxiety level, a motivation level, a focus level, and an attention level.
 However, Hibbs discloses measuring physiological data and determining a cognitive state (Hibbs Figure 2 210). The Cognitive state can include a cognitive load, engagement, or fatigue (Hibbs Col 3 lines 36 – 40).
	It would have been obvious to further modify Mutlu (in view of AIMONE) wherein the at least one metric further comprises at least one of an anxiety level, a motivation level, a focus level, and an attention level, as claimed. Those skilled in the art would appreciate the ability to modify presentation of the learning material, thereby aiding the student.

Regarding claim 10:
	Mutlu (in view of AIMONE) does not disclose the computer implemented method of claim 1, wherein the adapting comprises at least one of adapting a complexity of the learning session, adapting a pace of the learning session, and incorporating rest periods in the learning session.
	However, Hibbs discloses measuring physiological data and determining a cognitive state (Hibbs Figure 2 210). The Cognitive state can include a cognitive load, engagement, or fatigue (Hibbs Col 3 lines 36 – 40) and modifying the presentation of the learning material wherein the adapting comprises at least one of adapting a 
	It would have been obvious to further modify Mutlu (in view of AIMONE) wherein the adapting comprises at least one of adapting a complexity of the learning session, adapting a pace of the learning session, and incorporating rest periods in the learning session, as claimed. Those skilled in the art would appreciate the ability to modify presentation of the learning material, thereby aiding the student.

Regarding claim 12:
	Claim 12 is similarly rejected for those reasons discussed above in claim 2.
Regarding claim 13:
	Claim 13 is similarly rejected for those reasons discussed above in claim 3.
Regarding claim 14:
	Claim 14 is similarly rejected for those reasons discussed above in claim 4.
Regarding claim 20:
	Claim 20 is similarly rejected for those reasons discussed above in claim 10.

Claims 9 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mutlu et al; (Publication number: US 9, 224, 309 B2), hereafter Mutlu, in view of AIMONE et al; (Publication number: US 2016/0077547 A1), hereafter AIMONE, in view of Mathan et al; (Publication number: US 2012/0130266 A1), hereafter Mathan.

Regarding claim 9:
	Mutlu (in view of AIMONE) does not disclose the computer implemented method of claim 1, further comprising utilizing a trained machine learning model to perform the classifying and the adapting.
	However, Mathan discloses a cognitive efficacy estimation system and method. Specifically, Mathan discloses supplying EEG data to a trained classifier that generated an estimation of cognitive effort to the individual (Mathan Figure 1 and [0006]).
	It would have been obvious to further modify Mutlu (in view of AIMONE) to include utilizing a trained machine learning model to perform the classifying and the adapting, as claimed. Those skilled in the art would appreciate the ability to refine the prediction model such that more accurate classification occurs.

Regarding claim 19:
	Claim 19 is similarly rejected for those reasons discussed above in claim 9.

Claim 6 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mutlu et al; (Publication number: US 9, 224, 309 B2), hereafter Mutlu, in view of AIMONE et al; (Publication number: US 2016/0077547 A1), hereafter AIMONE, in view of Hibbs et al; (Publication number: US 10, 068, 490 B2), hereafter Hibbs, in view of Stauch et al; (Publication number: US 2016/0196765 A1) hereafter Stauch.

Regarding claim 6:
	Mutlu  (in view of AIMONE and Hibbs) does not disclose the computer implemented method of claim 2, further comprising calibrating thresholds of the at least one metric for the user in a test phase.
	However, Stauch discloses a system and method for attention training using electroencphelography (EEG) based neurofeedback and motion-based feedback. More specifically, Stauch discloses an initial calibration sequence that determines an individuals peak alpha, beta, and delta EEG wavebands (Stauch [0029]).
	It would have been obvious to further modify Mutlu (in view of AIMONE and Hibbs) to include calibrating thresholds of the at least one metric for the user in a test phase, as claimed. Those skilled in the art would appreciate adjusting traditional EEG waveband ranges to individual users, thereby creasing a more robust system for users of various ages, brain volumes, and other natural variations (Stauch [0029]).

Regarding claim 16:
	Claim 16 is similarly rejected for those reasons discussed above in claim 6.


Claims 7 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mutlu et al; (Publication number: US 9, 224, 309 B2), hereafter Mutlu, in view of AIMONE et al; (Publication number: US 2016/0077547 A1), hereafter AIMONE, in view of Hibbs et al; (Publication number: US 10, 068, 490 B2), hereafter Hibbs, in view of Stauch et al; (Publication number: US 2016/0196765 A1) hereafter Stauch, in view of Froy et al; (Publication number: US 2020/0151994 A1), hereafter Froy.
Regarding claim 7:
	Mutlu (in view of AIMONE, Hibbs, and Stauch) does not disclose the computer implemented method of claim 1, wherein the test phase comprises monitoring the biometric data during the test phase in response to training material presented via the virtual reality or augmented reality display.
	However, Froy discloses a gaming system and method employing electroencephalograph player related signals. More specifically, Froy discloses wherein the test phase comprises monitoring the biometric data during the test phase in response to training material presented via the virtual reality or augmented reality display (Froy [0039] initial baseline determined during calibration process which includes a display training screen, as illustrated in Figure 5).
	It would have been obvious to further modify Mutlu (in view of AIMONE, Hibbs, and Stauch) wherein the test phase comprises monitoring the biometric data during the test phase in response to training material presented via the virtual reality or augmented reality display, as claimed. Those skilled in the art would appreciate guiding the user to relax during calibration, thereby achieving a better calibration result.

Regarding claim 17:
	Claim 17 is similarly rejected for those reasons discussed above in claim 7.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIHIR K RAYAN whose telephone number is (571)270-5719. The examiner can normally be reached Monday - Friday 9 - 5pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amare Mengistu can be reached on 5712727674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MIHIR K RAYAN/Examiner, Art Unit 2623